DENNIS, Justice,
dissenting.
I respectfully dissent, La., 389 So.2d 42.
The information received from the confidential informant failed to meet the standards for trustworthiness laid down by the United States Supreme Court in Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964) and Spinelli v. United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637 (1969). Thus, the initial seizure of the defendant was unconstitutional. Moreover, even if the seizure were proper, the search of the suitcase without a warrant was unlawful in light of United States v. Chadwick, 433 U.S. 1, 97 S.Ct. 2476, 53 L.Ed.2d 538 (1977).